Citation Nr: 1426846	
Decision Date: 06/13/14    Archive Date: 06/26/14

DOCKET NO.  11-04 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent for degenerative disc disease of the lumbar spine, prior to September 17, 2008.  

2.  Entitlement to an initial rating higher than 20 percent for degenerative disc disease of the lumbar spine, for the period March 1, 2009 to October 6, 2010.

3.  Entitlement to an initial rating higher than 40 percent for degenerative disc disease of the lumbar spine.  

4.  Entitlement to a total disability rating based upon individual unemployability due to service connected disabilities (TDIU), prior to April 30, 2013. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from September 2002 to January 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The record reflects that an initial staged rating has been assigned for the Veteran's degenerative disc disease of the lumbar spine.  Because less than the maximum available benefit for a schedular rating was awarded for the disability and because the increases were not granted effective from the initial date that service connection was awarded, the claim remains before the Board as a staged initial rating.  See Fenderson v. West, 12 Vet. App. 119 (1999); AB v. Brown, 6 Vet. App. 35 (1993).  

As the Veteran was in receipt of a total rating from November 13, 2008 to March 1, 2009, the Board will not evaluate the service-connected disability under the Rating Schedule during that time period. 

A December 2011 rating decision reflects that service connection was granted for radiculopathy of the right and left lower extremity associated with the service-connected lumbar spine disability, as well as for an associated scar.  

An April 2014 rating decision reflects that a TDIU was awarded, from April 30, 2013.  Because the award of a TDIU does not represent a full grant of the benefit sought, and because it is part and parcel of the increased rating claim, the issue as to whether a TDIU is warranted prior to April 30, 2013, remains before the Board.  

The issues have been recharacterized to comport with the evidence.  

In a March 2014 statement in the electronic file, initial Agency of Original Jurisdiction (AOJ) consideration of additional evidence was waived.  

The issues of entitlement to an initial rating higher than 40 percent for degenerative disc disease of the lumbar spine, and a TDIU, prior to April 30, 2013, being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to September 17, 2008, forward flexion of the lumbar spine more closely approximates to 30 degrees; ankylosis of the thoracolumbar spine is not shown.  

2.  For the period March 1, 2009 to October 6, 2010, forward flexion of the lumbar spine more closely approximates to 30 degrees; ankylosis of the thoracolumbar spine is not shown.  


CONCLUSIONS OF LAW

1.  The criteria for an initial 40 percent rating, and no higher, for degenerative disc disease of the lumbar spine, prior to September 17, 2008, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242-43 (2013).

2.  The criteria for an initial 40 percent rating for degenerative disc disease of the lumbar spine, for the period from March 1, 2009 to October 6, 2010, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242-43 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

The appeal arises from the Veteran's disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted the claim is substantiated and additional notice is not required.  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  VA examinations were conducted in June 2008, October 2008, April 2009, and October 2010; the record does not reflect that these examinations were inadequate for rating purposes.  The rationales for the opinions provided are based on objective findings, reliable principles, and sound reasoning.  

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claim file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 (2013) concerning lack of endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 (2013) concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 (2013) concerning the effects of the disability on the veteran's ordinary activity are for consideration.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013).

When a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2013).

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2013).  Section 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  

Spine disabilities other than intervertebral disc syndrome are rated under the General Rating Formula for Diseases or Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 through 5242 (2013).  Intervertebral disc syndrome will be evaluated under the General Rating Formula or the or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013).

The General Rating Formula provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Finally, a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Following the General Rating Formula, Note (1) provides: Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.)  [With respect to the lumbar spine]--For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides for a 10 percent disability rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  A 20 percent disability rating is awarded for disability with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, a 40 percent evaluation is in order.  Finally, a maximum schedular rating of 60 percent is assigned for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  

Analysis

This appeal stems from the initial rating assigned following the grant of service connection for lumbar spine degenerative disc disease in a September 2008 rating decision.  A staged rating has been assigned under Diagnostic Code 5243.  

The October 2008 VA examination report, which was the basis for the RO's increase to 40 percent from September 17, 2008, shows forward flexion of the lumbar spine to 30 degrees.  The findings reported prior to October 2008 are not dissimilar from the October 2008 evidence.  

For example, VA treatment records in April 2008 reflect severe back pain, and magnetic resonance imaging (MRI) in 2007 showed herniated discs.  Little relief from a spinal injection, chiropractic treatment, and six weeks of physical therapy was reported.  Records in September 2008 reflect an 18-month history of lower back pain, exacerbated by any type of physical activity, and a lumbar laminectomy was performed in September 2008.  

Although the June 2008 and April 2009 VA examination reports show forward flexion of the lumbar spine greater than 30 degrees, the reports also reflect that he was taking morphine for back pain.  The effects of medication are not specifically contemplated by the rating criteria.  See Jones v. Shinseki, 26 Vet. App. 56 (2012) (holding that the Board, in assigning a disability rating, may not consider the ameliorative effects of medication where such effects are not explicitly contemplated by the rating criteria).  

In view of the evidence, the Board finds the Veteran's lumbar spine degenerative disc disease more closely approximates the criteria for a 40 percent rating for the period prior to September 17, 2008, and for the period March 1, 2009 to October 6, 2010 and, accordingly, 40 percent ratings are warranted.



ORDER

Prior to September 17, 2008, an initial 40 percent rating for degenerative disc disease of the lumbar spine is granted.

For the period from March 1, 2009 to October 6, 2010, an initial 40 percent rating for degenerative disc disease of the lumbar spine is granted.





REMAND

The evidence includes VA treatment records in April 2008, noting urgency with bowel elimination and, although the Veteran was afforded a VA spine examination in January 2014, private treatment records identified in September 2013 are not associated with the claim file.  

In addition, in the September 2013 correspondence, the Veteran stated that he has been unemployed for over two years secondary to service-connected disabilities.  An opinion as to whether the Veteran was unemployable prior to April 30, 2013 is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request authorization and consent to release Information for Dr. Stieglitz  to VA, as well as any other private doctor who has treated the Veteran's lumbar spine disability since January 2014.

Upon receipt of such, take appropriate action to contact the identified providers and request complete records related to the lumbar spine disability.  The Veteran must be informed that in the alternative he may obtain and submit the records himself.  

If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for a VA spine examination by an appropriate medical professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.  

The examiner is to conduct all indicated tests.  

The examiner must identify all symptoms attributable to the Veteran's service-connected back disability and report the range of motion measurements for the lumbar spine in degrees.

Any pain, weakened movement, excess fatigability or incoordination on movement is to be reported, and an opinion as to whether there is likely to be additional range of motion loss due to any of the following must be provided with respect to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination. 

The examiner must describe whether pain significantly limits functional ability during flare-ups or when the lumbar spine is used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner must state whether there are any incapacitating episodes of back pain, and, if so, their frequency and duration.  "Incapacitating episodes" is defined as periods of physician prescribed bed rest due to pain. 

The examiner must discuss whether the Veteran has any neurologic abnormalities, including, but not limited to, bowel or bladder impairment.  VA treatment records in April 2008, noting urgency with bowel elimination, must be addressed.  

The examiner must also provide an opinion as to whether, prior to April 30, 2013, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that his service-connected back disabilities, alone or in the aggregate, rendered him unable to secure or follow a substantially gainful occupation.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

3.  Finally, readjudicate the appeal.  If either of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).








These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).







______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


